Citation Nr: 1639254	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-34 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II (diabetes).

2.  Entitlement to a rating in excess of 20 percent for service-connected residuals of prostate cancer.

3.  Entitlement to a compensable rating for service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from September 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an August 2016 statement, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of any additional evidence added since the last supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The evidence of record does not show that treatment of the Veteran's diabetes requires regulation of activities.

2.  The Veteran's residuals of prostate cancer are shown to be manifested by a nighttime awakening to void three times per night, but his disability was not manifested by urine leakage requiring the use of an appliance or absorbent materials, or obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.

3.  The Veteran's erectile dysfunction is not shown to have caused a penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a disability rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Codes 7520-7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes

In May 2010, the Veteran filed his claim for service connection for diabetes, which was granted in a June 2011 rating decision and assigned a 20 percent rating effective May 27, 2010.  He has disagreed with the assigned rating and reported that his diabetes has worsened.

The Veteran's diabetes is rated under Diagnostic Code 7913.  A 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran's medical record shows that he requires insulin use, sees a diabetic doctor approximately three to four times per year, has not had any recent hospitalizations, and followed a restricted diet.  His medical records do not show that his physician has placed him on any regulation of activities in order to control his diabetes mellitus.  Furthermore, in November 2011, the Veteran's physician noted that the Veteran require required insulin and diet control for his diabetes, but  did not report any regulation of activities.  Indeed, his recent treatment records show that he played golf, did landscaping in his yard, and swam once in a while.

The Veteran was afforded VA examinations for his diabetes.  In April 2011, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran had no regulation of activities, but used insulin and followed a restricted diet.

The Veteran was afforded another VA examination in July 2016.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran continued to manage his diabetes with insulin and a restricted diet, but did not require regulation of activities.  The examiner noted that the Veteran had no hospitalizations during the previous 12 months due to diabetic complications.

While the record shows treatment for diabetic symptoms, there is no evidence of any hospitalization or regulation of activities.  Indeed, he reported golfing, swimming, and landscaping.  As such, a rating in excess of 20 percent cannot be assigned in the absence of regulation of activities, which has not been shown.

Accordingly, a schedular rating in excess of 20 percent for diabetes is denied.

Residuals of Prostate Cancer

In May 2010, the Veteran filed his claim for service connection for residuals of prostate cancer, which was granted in a June 2011 rating decision and assigned a 10 percent rating effective May 27, 2010.  In a December 2013 rating decision, he was granted an increased rating of 20 percent effective May 27, 2010.  He continues to disagree with the assigned rating and asserts that he is entitled to a higher rating.

The Veteran's residuals of prostate cancer is rated under Diagnostic Code 7528.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  In this case, the Veteran's prostate cancer was treated in 2008.  As such, cessation of treatment occurred more than a year before the Veteran filed his claim for service connection.  Fortunately, there has not been any indication of reoccurrence of the cancer.  In such a situation, the regulations direct that the condition should be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Under voiding dysfunction, a 20 percent rating is assigned when absorbent materials must be changed fewer than two times per day.  A 40 percent rating is assigned when absorbent materials must be changed two to four times per day.  A 60 percent rating is assigned when either an appliance is required or when absorbent materials must be changed more than four times per day.  38 C.F.R. § 4.115a.

Under urinary frequency, a 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.

Under obstructed voiding, a 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  post void residuals greater than 150 cc; uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; and stricture disease requiring periodic dilation every two to three months.  A 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  Id.

The Veteran was afforded several VA examinations to evaluate the residuals of his prostate cancer.  In April 2011, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran's prostate cancer was in remission.  The examiner indicated that while the Veteran had voiding dysfunction, he did not require or use absorbent material, had a daytime voiding interval between two and three hours, and had nighttime waking to void two times.  The examiner indicated that the Veteran did not have a history of recurrent symptomatic urinary tract infections.

The Veteran's medical treatment record shows he reported nighttime awaking to void three times per night in February 2015.  

The Veteran was afforded another VA examination in July 2016.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran's prostate cancer continued to be in remission.   The examiner indicated that while the Veteran had voiding dysfunction, he only used absorbent material once a week or less, had a daytime voiding interval between two and three hours, and had nighttime awaking to void two times.   The examiner indicated that the Veteran did not have a history of recurrent symptomatic urinary tract infections.

The Veteran's medical treatment record shows he reported only awaking up to void to two times per night in February 2016 and May 2016.

Under voiding dysfunction, as the Veteran only uses absorbent material once a week or less, the requirements of a 40 percent rating are not met as it requires changing absorbent materials two to four times per day.

Under urinary frequency, as the Veteran has daytime voiding intervals between two and three hours and awaking to void no more than three times per night, the requirements of a 40 percent rating are not as it requires daytime voiding intervals less than an hour or waking to void five times or more per night.

Under obstructive voiding, the record does not show that the Veteran requires intermittent or continuous catheterization, which is the requirement of a 30 percent rating.

While the Veteran most recently reported having nighttime voiding no more than two times per night, which is consistent with a 10 percent rating, the Board will not disturb the assigned 20 percent rating that has been assigned.

As described, the criteria for a schedular rating in excess of 20 percent for residuals of prostate cancer have not been met, and the Veteran's claim is denied.


Erectile Dysfunction

In May 2010, the Veteran filed his claim for service connection for erectile dysfunction, which was granted in a June 2011 rating decision and assigned a noncompensable rating effective May 27, 2010, along with special monthly compensation based on the loss of use of a creative organ.  He disagreed with the assigned rating and asserts that he is entitled to a higher rating.

The rating schedule provides three codes for penile impairment.  Removal of half or more of the penis is rated as 30 percent disabling, or is to be rated based on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  Removal of the glans of the penis is rated as 20 percent disabling, or is to be rated based on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7521.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522.

The Veteran was afforded VA examinations for his erectile dysfunction.  In April 2011, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner did not note that the Veteran had undergone any removal of half or more of his penis, had undergone removal of the glans of the penis, or had any deformity of the penis.  The examiner indicated that the Veteran was able to achieve an erection with medication sufficient for penetration and ejaculation.

The Veteran's medical treatment records show that he reported having less erectile dysfunction in November 2015.

The Veteran was afforded another VA examination in July 2016.  The Veteran reported that his medications did not work all the time anymore and had to use a penile pump.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner did not note that the Veteran had undergone removal of half or more of his penis, had undergone removal of the glans of the penis, or had any deformity of the penis.  The examiner indicated that the Veteran was unable to achieve an erection with medication sufficient for penetration and ejaculation.

While the record shows treatment for erectile dysfunction with medications, there is no clinical evidence of that the Veteran had removal of half or more of his penis, had removal of the glans of the penis, or had deformity of the penis.  As such, the criteria for a compensable evaluation under Diagnostic Codes 7520, 7521 or 7522 are not met.

Accordingly, a compensable scheduler rating for erectile dysfunction is denied.

Extraschedular and TDIU Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his service connected diabetes mellitus, prostate cancer residuals, or erectile dysfunction.  Thus, the Board finds that Rice is inapplicable.




ORDER

A rating in excess of 20 percent for diabetes is denied.

A rating in excess of 20 percent for residuals of prostate cancer is denied.

A compensable rating for erectile dysfunction is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


